Citation Nr: 1116844	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-01 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling for the service-connected diabetes mellitus, type 2.

2.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran retired in March 1985 after serving on active duty for more than 23 years.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board also notes that the case caption, above, is amended to include the issue of whether a total disability rating based upon individual unemployability (TDIU) is warranted.  The Board must consider this issue.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran alleges that he is unable to work due to his service-connected disabilities.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence and lay testimony establish that, throughout the course of this appeal, the Veteran's diabetes mellitus has required insulin, restricted diet, and restricted activity, but is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

2.  Since the March 2009 VA examination, the Veteran's service-connected diabetes has also been productive of neurologic impairment of the right (major) upper extremity that results in disability analogous to moderate incomplete paralysis of the median nerve.

3.  Since the March 2009 VA examination, the Veteran's service-connected diabetes has also been productive of neurologic impairment of the left (minor) upper extremity that results in disability analogous to moderate incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for 40 percent rating for diabetes mellitus are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.119, Diagnostic Code (DC) 7913 (2010).

2.  The criteria for a separate 30 percent rating for diabetic peripheral neuropathy of the right (major) upper extremity have been met since March 26, 2009.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8515 (2010).

3.  The criteria for a separate 20 percent rating for diabetic peripheral neuropathy of the left (minor) upper extremity have been met since March 26, 2009.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8515 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim, as well as what evidence VA will seek to provide and what evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the Board recognizes that the Veteran was provided a proper notice letter in June 2006, which included a description of how disability ratings and effective dates are assigned, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the Veteran was not informed of the evidence needed to achieve a higher rating by way of providing him with the detailed requirements for a higher rating for diabetes, as is required under Vazquez-Flores v. Peake (2008).  Nonetheless, although the complete duty to notify was not technically satisfied in this appeal, the Board recognizes that the Veteran did receive some notice, enough to achieve actual knowledge of what was necessary to succeed in his appeal.  Thus, the Board finds that the duty to notify the Veteran was effectively met in this case 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The available treatment records and VA examination reports are of record.  Neither the Veteran, nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran was also afforded a Board videoconference hearing in February 2011 and the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ noted the elements of the pending claim that were lacking to substantiate the Veteran's claims for benefits, and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  In fact, the Veteran was able to provide pertinent evidence as to the current severity of his symptoms, which was considered in this decision.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Increased Ratings

The Veteran is seeking an increased rating for his service connected diabetes mellitus.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2010).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The rating of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their rating.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate ratings for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

By way of history, the Veteran's diabetes was originally service-connected by way of the August 2002 rating decision.  He filed this claim for an increased rating in June 2006.  The service-connected diabetes mellitus is rated as 20 percent disabling under 38 C.F.R. § 4.119, Code 7913.  For a 40 percent rating, the evidence must establish that the Veteran's diabetes requires insulin, a restricted diet, and regulation of activities.  For a 60 percent rating, the evidence must show that the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  And, for a 100 percent evaluation, the evidence must show that the Veteran's diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119.

The Board finds that the overall disability picture more closely approximates the criteria for a 40 percent rating, but no more.  38 C.F.R. § 4.7.  Specifically, the Veteran's diabetes does require insulin, a restricted diet, and according to lay testimony, restricted activity.  And, he has had hypoglycemic episodes, but not requiring one to two hospitalizations per year, or requiring more than one doctor's visit per month.

The Veteran's outpatient records during the course of this appeal were reviewed and do not confirm that he is an insulin-dependent diabetic.  He has also been continuously prescribed a "low fat, low sodium, low cholesterol diet" and told to "increase exercise as tolerated."  See, for example, May 2005 outpatient notes.

In July 2006, the Veteran was afforded a VA examination, at which time he reported a twice a day dosage of insulin and treatment with his diabetes specialist every three months.  The examiner noted that the Veteran has insulin resistance due to lack of exercise.  He was noted as having pain in his legs, and in his lower back, buttocks, thigh and shoulders, but not due to his diabetes.

In January 2007, the Veteran's private physician conducted NCV and EMG studies, which showed "axonal mononeuritis multiplex most probably related to the patient's known diabetes mellitus."  This study related only to the lower extremities, which the Board notes already receive compensation.  In October of 2007, the Veteran was seen in the Emergency Room of a private hospital due to a hypoglycemic episode at home.  In December 2007, the Veteran underwent coronary bypass surgery and the treatment notes reflect "Type II diabetes mellitus, with postoperative hyperglycemia."  See December 2007 private consultation note and transfer summary.  

At the time of his March 2009 VA examination, the Veteran was again noted to be insulin dependent, taking Novolin 70/30 twice a day.  At this time, the Veteran also reported numbness in both upper extremities, which included intermittent numbness in the hands, but no pain, as well as weakness and fatigue in the hands.  He also reported having trouble picking up things at home or in his shop.  Physical examination revealed that distal sensation was intact in both upper extremities, however, the examiner noted "sensory motor peripheral neuropathy of moderate to severe severity that is most likely secondary to a diabetic neuropathy" and went on to confirm the diagnosis as "diabetic peripheral neuropathy of the upper extremities (median nerves).  

In February 2011, the Veteran and his wife provided sworn testimony before the undersigned Veterans Law Judge at a Videoconference Hearing.  At that time, he reported having a hypoglycemic reaction just one week prior.  See hearing transcript at page 5.  His wife confirmed that this most recent episode did not require hospitalization and that the only hospitalization received for hypoglycemia was the October 2007 emergency room visit, but that he continues to have intermittent swings in his blood sugar level. 

Because the Veteran's lay testimony, coupled with the body of medical evidence, establishes that the Veteran is insulin dependent with a restricted diet and activity due to the severity of his disability, a 40 percent rating for diabetes mellitus is warranted.  However, he is not shown to have had the requisite levels of hypoglycemic episodes or ketoacidosis, nor does he require twice a month doctor's visits, and therefore a rating in excess of 40 percent is not warranted.  

Further, the Board acknowledges the Veteran's complaints of weakness and fatigue in his hands, as well as competent medical evidence as of the time of the March 2009 VA examination showing a "severe sensor-motor peripheral neuropathy" in the upper extremities, yet physical examination revealing good hand grasp and arm strength.  Thus, the Board will characterize the severity of the Veteran's upper extremity neuropathy as more than mild, yet less than severe, so "moderate."  The VA examiner noted that the diabetic peripheral neuropathy of the upper extremities is to the median nerves.  Under Diagnostic Code 8515, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve of the minor and major extremities; a 20 percent rating requires moderate incomplete paralysis of the minor extremity, and a 30 percent rating is warranted for moderate incomplete paralysis of the major upper extremity.  Higher ratings require a showing of severe incomplete paralysis or complete paralysis of the nerve.  The Board notes that the March 2009 VA examiner reported that the Veteran is right-handed.  Thus, resolving any doubt in the Veteran's favor, the Board finds that the medical and lay evidence supports his entitlement to a separate 20 percent rating, and no more, under Diagnostic Code 8515, for radiculopathy of the left (minor) upper extremity, and a separate 30 percent rating, and no more, under Diagnostic Code 8515, for radiculopathy of the right (major) upper extremity.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart.  The Board finds that the Veterans symptoms were consistent throughout the entire period on appeal, but for the upper extremity neuropathy, which first was noted in the March 2009 VA examination report.  Thus, the diabetes rating will take effect the date of the claim, and the neuropathy separate awards are effective the date of the March 2009 examination.  No additional staged ratings are warranted.  


ORDER

Subject to the laws and regulations regarding monetary benefits, a 40 percent rating, and no more, is warranted for the service-connected diabetes mellitus, effective the date of the Veteran's claim. 

Subject to the law and regulations regarding monetary benefits, a separate rating of 30 percent, but no higher, for diabetic peripheral neuropathy of the right (major) upper extremity is granted. 

Subject to the law and regulations regarding monetary benefits, a separate rating of 20 percent, but no higher, for diabetic peripheral neuropathy of the left (minor) upper extremity is granted. 




REMAND

As explained in the Introduction, the issue of entitlement to a TDIU is part and parcel of the Veteran's rating claim.  In light of Rice, the Board finds that this aspect of the Veteran's claim for a higher rating for his diabetes mellitus must be remanded for further development.  In this regard, the Board observes that, considering the grant of an increased rating, above, the Veteran's combined disability rating meets the schedular requirement for a TDIU set forth in 38 C.F.R. § 4.16(a).  Although the evidence of record establishes that the Veteran is retired and he alleges that the retirement was due to his service-connected disabilities, the evidence is not entirely clear as to whether he is, in fact, unemployable due to his service connected disabilities, which is the question in a TDIU case.  As such, the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the rating claims on appeal.  Since entitlement to a TDIU is part of the Veteran's claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO for proper development and adjudication.  This issue, therefore, must be remanded for an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination in order to obtain an opinion in connection with his TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

2.  Readjudicate the TDIU portion of the Veteran's increased rating claim.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


